Exhibit 10.1

 

THIRD AMENDMENT TO LOAN AGREEMENT

 

THIS THIRD AMENDMENT AGREEMENT (this “Agreement”) is entered into as of November
10, 2014 among AMERICAN LOCKER GROUP INCORPORATED, a Delaware corporation
(“American Locker”), SECURITY MANUFACTURING CORPORATION, a Delaware corporation
(“Security”), AMERICAN LOCKER SECURITY SYSTEMS, INC., a Delaware corporation
(“ALS” and together with American Locker and Security, each, a “Borrower” and
jointly and severally, “Borrowers”), and TRIUMPH SAVINGS BANK, SSB, D/B/A
TRIUMPH COMMERCIAL FINANCE, with offices at 3 Park Central, Suite 1700, 12700
Park Central Drive, Dallas, Texas 75251 (together with its successors and
assigns, “Lender”).

 

W I T N E S S E T H:

 

WHEREAS, Borrowers and Lender are parties to that certain Loan Agreement dated
as of September 30, 2013 (as heretofore amended, modified or otherwise
supplemented, the “Loan Agreement”);

 

WHEREAS, Borrowers have informed Lender that they have retained a financial
advisor as part of a process of marketing their business for sale and that they
intend to sell substantially all of their assets as a going concern in one or
more transactions following the cessation of business operations or consent to
such a sale by Lender pursuant to its rights as a secured party under the Loan
Documents and applicable law (collectively, a “Proposed Sale”);

 

WHEREAS, Borrowers have informed Lender that the following Events of Default
exist and are continuing under the Loan Agreement: (i) violation of the
financial covenant set forth in Section 6.15 of the Loan Agreement entitled
“Ratio of Debt to Tangible Net Worth”, for the period ending August 31, 2014;
(ii) violation of the financial covenant set forth in Section 6.17 entitled
“Fixed Charge Ratio” for the period ended August 31, 2014; and (iii) violation
of the financial covenant set forth in Section 6.18 entitled “Tangible Net
Worth” for the period ended August 31, 2014 (collectively, the “Specified Events
of Default”);

 

WHEREAS, Borrowers acknowledge that Lender has no obligation to make further
Revolving Advances and that Lender presently may exercise its rights and
remedies under the Loan Agreement, the other Loan Documents and applicable law;
and

 

WHEREAS, Borrowers nevertheless have requested that Lender, in its sole
discretion, continue to make protective advances pursuant to Section 2.01(e) of
the Loan Agreement to fund essential operations or to preserve the Collateral
pending the closing of a Proposed Sale, and Lender is willing to do so on the
terms and subject to the conditions set forth herein;

 

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

 


--------------------------------------------------------------------------------

 

 

1.     Definitions. Terms defined in the Loan Agreement which are used herein
shall have the same meanings as are set forth in the Loan Agreement for such
terms unless otherwise defined herein.

 

2.     Amendment. Upon the occurrence of the Effective Time (as hereinafter
defined):

 

2.1     The following terms are added to Section 1.02 of the Loan Agreement in
proper alphabetical order:

 

“Aggregate Allocable Amount” shall have the meaning set forth in Section 9.28 of
the Loan Agreement.

 

“Allocable Amount” shall have the meaning set forth in Section 9.28 of the Loan
Agreement.

 

“Payment” shall have the meaning set forth in Section 9.28 of the Loan
Agreement.

 

2.2     Section 2.01(c) of the Loan Agreement is hereby amended by inserting the
following at the end thereof:

 

Without limiting the foregoing, each Borrower’s joint and several liability for,
and promise to pay the Obligations hereunder are not affected by any action or
inaction of Lender to: (1) extend in whole or in part (by renewal or otherwise),
modify, change, compromise, release or extend the duration of the time for the
performance or payment of any indebtedness, liability or Obligations of any
other Borrower or of any other Person (including, without limitation, any
Guarantor) secondarily or otherwise liable for any Obligations, or waive any
Default or Event of Default with respect thereto, or waive, modify, amend or
change any provision of the Loan Agreement or any other Loan Document, (2) sell,
release, surrender, modify, impair, exchange or substitute any and all property,
of any nature and from whomsoever received, held by, or for the benefit of,
Lender as direct or indirect security for the payment or performance of any
Obligations by any other Borrower or any other Person (including, without
limitation, any Guarantor); or (3) settle, adjust or compromise any claim of the
Borrower against any other Person (including, without limitation, any Guarantor)
secondarily or otherwise liable for any indebtedness, liability or Obligations
of the Borrower on the Obligations. Each Borrower hereby ratifies and confirms
any such extension, renewal, change, sale, release, waiver, surrender, exchange,
modification, amendment, impairment, substitution, settlement, adjustment or
compromise, including any other circumstance which might otherwise constitute a
defense available to, or a discharge of, any guarantor or surety in respect of
the Obligations or the Loan Documents, and hereby waives, to the fullest extent
permitted by law, any and all defenses, counterclaims or offsets which it might
or could have by reason of any statute or common law, it being understood that
such Borrower shall at all times be bound by this Loan Agreement and any other
Loan Document to which it is a party and remain liable thereunder.

 

 
-2-

--------------------------------------------------------------------------------

 

 

2.3     Section 9.28 of the Loan Agreement is hereby amended and restated as
follows:

 

9.28     Subrogation; Indemnity and Contribution.

 

(a) To the extent that any Borrower shall be subrogated to the rights of the
Lender as a result of its repayment of any Obligations (a “Payment”), but each
Borrower covenants and agrees that such right of subrogation and any and all
claims of such Borrower against any other Borrower, any endorser or Guarantor or
against any of their respective properties shall be junior and subordinate in
right of payment to the prior indefeasible final payment in cash in full of all
of the Obligations and satisfaction by all of the Borrowers of their Obligations
under the Loan Agreement and the other Loan Documents to which any of the
Borrowers is a party, and no Borrower shall take any action to enforce such
right of subrogation, and no Borrower shall accept any payment in respect of
such right of subrogation, until all of the Obligations payable by the Borrowers
hereunder have indefeasibly been finally paid in cash in full and all of the
Obligations of all of the Borrowers under the Loan Agreement and the other Loan
Documents to which any Borrower is a party have been satisfied. Notwithstanding
any right of any Borrower to ask, demand, sue for, take or receive any payment
from the Borrower, all rights, Liens and security interests of each Borrower,
whether now or hereafter arising and howsoever existing, in any assets of the
Borrower shall be and hereby are subordinated to the rights, if any, of the
Lender in those assets. No Borrower shall have any right to possession of any
such asset or to foreclose upon any such asset, whether by judicial action or
otherwise, unless and until all of the Obligations shall have been paid in cash
in full and satisfied.

 

(b)     To the extent that any Borrower shall make a Payment hereunder which,
taking into account all other Payments previously or concurrently made by any of
the other Borrowers (including, without limitation, American Locker), exceeds
the amount which such Borrower would otherwise have paid if each Borrower had
paid the aggregate obligations satisfied by such Payment in the same proportion
as such Borrower’s “Allocable Amount” (as hereinafter defined) in effect
immediately prior to such Payment bore to the “Aggregate Allocable Amount” (as
hereinafter defined) of all of the Borrowers (including, without limitation,
American Locker) in effect immediately prior to the making of such Payment, then
such Borrower shall be entitled to contribution and indemnification from, and be
reimbursed by, each of the other Borrowers which has not paid at least its
Allocable Amount for the amount of such excess, pro rata based upon their
respective Allocable Amounts in effect immediately prior to such Payment;
provided that each Borrower covenants and agrees that such right of contribution
and indemnification and any and all claims of such Borrower against any other
Borrower, any endorser or against any of their property shall be junior and
subordinate in right of payment to the prior indefeasible final payment in cash
in full of all Obligations and satisfaction by all of the Borrowers of their
Obligations under the Loan Agreement and the other Loan Documents to which any
Borrower is a party, and the Borrowers shall not take any action to enforce such
right of contribution and indemnification, and no Borrowers shall accept any
payment in respect of such right of contribution and indemnification, until all
of the Obligations and all amounts payable by the Borrowers under the Loan
Agreement and the other Loan Documents to which any Borrower is a party have
indefeasibly been finally paid in cash in full and all of the Obligations have
otherwise been satisfied in full.

 

 
-3-

--------------------------------------------------------------------------------

 

 

As of any date of determination, (1) the “Allocable Amount” of any Borrower
shall be equal to the maximum amount which could then be claimed by the Lender
under the Loan Agreement without rendering such claim voidable or avoidable
under Section 548 of Chapter 11 of the United States Bankruptcy Code (11 U.S.C.
Sec. 101 et. seq.) or under any applicable state Uniform Fraudulent Transfer
Act, Uniform Fraudulent Conveyance Act or similar statute or common law and (2)
the “Aggregate Allocable Amount” shall be equal to the sum of each Borrower’s
Allocable Amount.

 

This Section 9.28(b) is intended only to define the relative rights of the
Borrowers, and nothing set forth in this Section 9.28(b) is intended to or shall
impair the obligations of the Borrower, jointly and severally, to pay any
amounts to the Lender as and when the same shall become due and payable in
accordance herewith.

 

Each Borrower acknowledges that the rights of contribution and indemnification
hereunder shall constitute an asset in favor of any Borrower (including American
Locker and any other Borrower) to which such contribution and indemnification is
owing.

 

3.     Protective Advances. Upon the occurrence of the Effective Time (as
hereinafter defined), Lender hereby agrees to consider Borrower’s requests for
protective advances in amounts that do not exceed $250,000 during the period
ending on November 30, 2014. Each such request shall be in writing and include a
Borrowing Base Report in form satisfactory to Lender and a listing of the
expenses to be paid with the proceeds of such protective advance. Lender may, in
its sole discretion, make a protective advance to or for the benefit of
Borrowers in the full amount requested, or a part thereof, but Lender shall have
no obligation or commitment to do so.

 

4.     Conditions. The terms of Sections 1, 2 and 3 of this Agreement shall
become effective only when each of the following conditions has been completely
satisfied as determined by Lender in its discretion (the time of such
satisfaction being hereinafter referred to as the “Effective Time;” the
Effective Time shall be deemed to occur on the date of this Agreement (the
“Effective Date”) unless Lender provides written notice to the contrary to
Borrowers):

 

4.1     Documents. Lender shall have received each of the following agreements,
instruments and other documents, in each case in form and substance acceptable
to Lender in its discretion:

 

 
-4-

--------------------------------------------------------------------------------

 

 

(a)     this Agreement duly executed and delivered by Borrowers and Lender, and

 

(b)     such other documents, instruments, agreements, opinions, certificates
and other items as Lender may reasonably request in connection with this
Agreement.

 

4.2     Representations and Warranties; No Event of Default. As of the date
hereof (and, if different, also as of the Effective Date) (a) the
representations and warranties contained herein, in the Loan Agreement (as
amended hereby) and in each other Loan Document shall be true and correct in all
material respects (both immediately before and after giving effect to
consummation of the transactions contemplated hereby), except (i) to the extent
any such representation or warranty is stated to relate solely to an earlier
date, in which case it shall be true and correct in all material respects as of
such earlier date, (ii) to the extent the representation and warranty in Article
IV of the Loan Agreement is not true and correct as a result of the existence of
potential existence of the Specified Events of Default, and (b) no Event of
Default has occurred and is continuing (other than the Specified Events of
Default).

 

4.3     Proceedings.  All corporate and other proceedings taken in connection
with the transactions contemplated hereby and all agreements, instruments,
certificates and other documents relating thereto shall be in form and substance
reasonably satisfactory to Lender, as determined in its reasonable discretion.

 

4.4     Fees. All fees and out-of-pocket expenses required to be paid to Lender
and Lender’s special counsel on or prior to the Effective Date shall have been
paid in full.

 

5.     No Waiver; Reservation of Rights. Each Borrower acknowledges that Lender
is not waiving any Defaults or Events of Default. Without limiting the
generality of the foregoing, each Borrower acknowledges and agrees that Lender
retains all of its rights and remedies with respect to the Specified Events of
Default. No Borrower will assert, and each Borrower hereby forever waives any
right to assert, that Lender is obligated in any way to forbear from enforcing
any of its rights or remedies or that Lender is not entitled to act on the
Specified Events of Default notwithstanding the execution and delivery of this
Agreement, any delay in enforcing any of its rights or remedies or the making of
any protective advances. Each Borrower acknowledges that Lender has not made any
representations as to what actions, if any, it will take and Lender does hereby
specifically reserve any and all rights and remedies it has with respect to the
Specified Events of Default and each other Default or Event of Default that may
occur.

 

6.     Representations and Warranties; Agreements.

 

6.1     Authority, Authorization, Enforceability, No Conflict. Each Borrower
represents and warrants that: (a) the execution and delivery by such Borrower of
this Agreement, each other document, instrument and agreement to be executed and
delivered by such Borrower in connection herewith, the Loan Agreement (as
amended hereby) and the performance of such Borrower’s obligations hereunder and
thereunder: (i) are within the corporate powers of such Borrower; (ii) are duly
authorized by the board of directors of such Borrower, and, if necessary, the
shareholders of such Borrower; (iii) are not in contravention of the terms of
the organization documents of such Borrower, or of any document evidencing any
contractual obligation to which such Borrower is a party or any judgment, decree
or order of any governmental authority to which such Borrower or its property is
subject; (iv) do not require any governmental consent, registration or approval
or any filing with or notice to any governmental authority; (v) do not
contravene any order, injunction, writ or decree of any governmental authority
to which any Borrower or its property is subject; and (vi) will not result in
the imposition of any Lien upon any property of such Borrower under any document
evidencing any contractual obligation (other than Liens in favor of Lender under
the Loan Agreement, as amended hereby, and other Permitted Liens); (b) each of
this Agreement, the Loan Agreement and each of the other Loan Documents, after
giving effect hereto, constitutes the legal, valid and binding obligation of
each Borrower party thereto, enforceable against each such Borrower in
accordance with its terms, except as enforcement may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally or by general equitable principles; (c) as of the
date hereof, and (after giving effect hereto and consummation of the
transactions contemplated hereby) as of the Effective Date, there exists (i) no
Event of Default (other than the Specified Events of Default) or any other
condition or event that, with the passage of time or the giving of notice, or
both, would mature into a Default or Event of Default; and (d) all conditions
set forth in Section 4 of this Agreement have been satisfied in full (provided
that no representation or warranty is made as to Lender’s acceptance or
satisfaction with any matter).

 

 
-5-

--------------------------------------------------------------------------------

 

 

6.2     Reaffirmation. Each Borrower hereby reaffirms all covenants,
representations and warranties made in the Loan Agreement and all other Loan
Documents to which such Borrower is a party (after giving effect hereto).

 

6.3     Outstanding Loans. Borrowers hereby acknowledge and agree that, as of
November 4, 2014, the outstanding principal amount of the Revolving Loans is
$1,491,499.82, and the outstanding principal amount of the Term Loan is
$820,000.00.

 

6.4     Proposed Sale Terms. Borrowers acknowledge that a sale by Borrowers or
the Lender of all or a portion of the Collateral as a going concern to a
portfolio company sponsored by the Anderson Group LLC under the terms being
discussed or to another buyer willing to pay a higher cash price on or before
November 30, 2014 would be commercially reasonable without the need for
additional notice to the Borrowers or marketing efforts, all of which are hereby
waived.

 

7.     Release. Each Borrower for itself and its shareholders and affiliates and
the successors, assigns, heirs and representatives of each of the foregoing does
hereby fully, finally and unconditionally release and forever discharge Lender
and its shareholders, affiliates, agents, attorneys, employees, directors, and
officers and the successors, assigns, heirs and representatives of each of the
foregoing, from any and all debts, claims, obligations, damages, costs,
attorneys’ fees, suits, demands, liabilities, actions, proceedings and causes of
action, in each case whether known or unknown, contingent or fixed, direct or
indirect and of whatever nature or description and whether in law or in equity
under contract, tort, statute or otherwise, which any Borrower has heretofore
had or now or hereafter can, shall or may have by reason of any act, omission or
thing whatsoever done or omitted to be done on or prior to the Effective Date
arising out of, connected with or related in any way to this Agreement, the Loan
Agreement or any other Loan Document, any proposal letter, commitment letter or
term sheet, or any act, event or transaction related or attendant thereto, the
agreements of Lender contained therein, the possession, use, operation or
control of any of the assets of any Borrower, the making of any Loan or any
other advances, the management of any Advance or other advances or the
Collateral.

 

 
-6-

--------------------------------------------------------------------------------

 

 

8.     References, Etc.

 

8.1     On and after the Effective Date, (a) each reference in the Loan
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,” or words of like
import shall mean and be a reference to the Loan Agreement as amended hereby,
and (b) each reference to the Loan Agreement in all other Loan Documents shall
mean and be a reference to the Loan Agreement as amended hereby.

 

8.2     Except as otherwise provided herein, the Loan Agreement, all other Loan
Documents, all covenants, representations and warranties made therein, and all
other documents, instruments and agreements executed or delivered in connection
therewith, shall remain in full force and effect, and are hereby reaffirmed,
ratified and confirmed.

 

8.3     The execution, delivery and effectiveness of this Agreement shall not,
except as specifically stated herein, (a) amend the Loan Agreement or any other
Loan Document, (b) operate as a waiver of any right, power or remedy of Lender,
(c) constitute a waiver of, or consent to any departure from, any provision of
the Loan Agreement, any Loan Document or any other documents, instruments and
agreements executed or delivered in connection therewith, or (d) constitute a
consent by Lender to the Proposed Sale or any other disposition of Collateral.

 

8.4     Each Borrower acknowledges and agrees that: (a) as of the date hereof
(and, if different, also as of the Effective Date), such Borrower has no
defenses, claims or set-offs to the payment of the Obligations or to the
enforcement of the Obligations, the Loan Agreement, or any of the other Loan
Documents and (b) the Liens granted to Lender by such Borrower are and remain
valid perfected Liens in the assets of such Borrower securing the payment and
performance of the Obligations.

 

8.5     This Agreement shall be deemed Loan Documents for the purposes of the
Loan Agreement.

 

9.     Miscellaneous.

 

9.1     Costs and Attorneys’ Fees. Borrowers jointly and severally agree to
reimburse Lender on demand for all expenses and fees paid or incurred in
connection with the analysis, documentation, negotiation and closing of this
Agreement, including lien search, filing and recording fees and the fees and
expenses of Lender’s attorneys (including all fees of all paralegals and other
staff employed by such attorneys), whether such expenses and fees are incurred
prior to or after the date hereof.

 

9.2     Further Assurances. Each Borrower hereby agrees from time to time, as
and when reasonably requested by Lender, to execute and deliver or cause to be
executed and delivered, all such documents, instruments and agreements and to
take or cause to be taken such further or other action as Lender may reasonably
deem necessary or desirable in order to carry out the intent and purposes of
this Agreement.

 

 
-7-

--------------------------------------------------------------------------------

 

 

9.3     Parties. Whenever in this Agreement there is reference made to any of
the parties hereto, such reference shall be deemed to include, wherever
applicable, a reference to the successors and assigns of each Borrower and the
successors and assigns of Lender, and the provisions of this Agreement shall be
binding upon and shall inure to the benefit of said successors and assigns.

 

9.4     Severability. Wherever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.

 

9.5     Governing Law. This Agreement shall be governed by and construed in
accordance with, and any dispute between the parties hereto arising out of,
connected with, related to, or incidental to the relationship established
between them in connection with this Agreement, and whether arising in contract,
tort, equity, or otherwise, shall be resolved in accordance with, the internal
laws, and not the conflict of law provisions, of the State of Texas.

 

9.6     WAIVER OF JURY TRIAL. EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY
WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION (a) ARISING UNDER THIS AGREEMENT, THE LOAN AGREEMENT, ANY LOAN DOCUMENT
OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH, OR (b) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL
TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS
AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED
IN CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH
CASE, WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER ARISING IN CONTRACT
OR TORT OR OTHERWISE. EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTIONS SHALL BE DECIDED BY COURT TRIAL WITHOUT A
JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION 9.6 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF
THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

9.7     DTPA Waiver. Each Borrower acknowledges and agrees, on such Borrower’s
own behalf of any permitted assigns and successors hereafter, that the DTPA is
not applicable to this transaction. Accordingly, such Borrower’s rights and
remedies with respect to the transaction contemplated under this Agreement and
with respect to all acts or practices of Lender, past, present or future, in
connection with such transaction, shall be governed by legal principles other
than the DTPA. In furtherance thereof, each Borrower agrees as follows:

 

 
-8-

--------------------------------------------------------------------------------

 

 

(a)     Each Borrower represents that such Borrower has the knowledge and
experience in financial and business matters that enable such Borrower to
evaluate the merits and risks of the business transaction that is the subject of
this Agreement. Each Borrower also represents that such Borrower is not in a
significantly disparate bargaining position in relation to Lender. Each Borrower
has negotiated the loan documents with Lender at arm’s length and has willingly
entered into the loan documents.

 

(b)     Each Borrower represents that (i) such Borrower has been represented by
the firm of Hallett & Perrin, P.C., as legal counsel in the transaction
contemplated by this Agreement and (ii) such legal counsel was not directly or
indirectly identified, suggested or selected by Lender or an agent of Lender.

 

(c)     This Agreement relates to a transaction involving total consideration by
Borrowers of more than $100,000.00 and does not involve any Borrower’s
residence.

 

(d)     Each Borrower agrees, on such Borrower’s own behalf and on behalf of
such Borrower’s permitted assigns and successors, that all of such Borrower’s
rights and remedies under the DTPA are WAIVED AND RELEASED, including
specifically, without limitation, all rights and remedies under the DTPA
resulting from or arising out of any and all acts or practices of Lender in
connection with this transaction, whether such acts or practices occur before or
after the execution of this Agreement.

 

(e)     In furtherance thereof, each Borrower agrees that by signing this
Agreement, such Borrower and any permitted assigns and successors are bound by
the following waiver:

 

WAIVER OF CONSUMER RIGHTS. EACH BORROWER HEREBY WAIVES ITS RIGHTS UNDER THE
DECEPTIVE TRADE PRACTICES - CONSUMER PROTECTION ACT, SECTION 17.41 ET. SEQ.
BUSINESS & COMMERCE CODE, A LAW THAT GIVES CONSUMERS SPECIAL RIGHTS AND
PROTECTIONS. AFTER CONSULTATION WITH AN ATTORNEY OF SUCH BORROWER’S OWN
SELECTION, EACH BORROWER VOLUNTARILY CONSENTS TO THIS WAIVER.

 

EACH BORROWER HAS READ AND UNDERSTANDS SECTION 9.7 HEREOF:

 

[____________] (INITIALS) (BORROWERS)

 

9.8     Headings. Section titles contained in this Agreement shall be without
substantive meaning or content of any kind whatsoever and are not a part of the
agreement among the parties.

 

 
-9-

--------------------------------------------------------------------------------

 

 

9.9     Final Expression. THIS WRITTEN LOAN AGREEMENT AND THE OTHER LOAN
DOCUMENTS embodies the entire agreement between the parties and supersedes all
prior agreements and understandings relating to the same subject matter therein.
There are no oral agreements between the parties. EACH Borrower acknowledges
that no promises of any kind have been made by Lender or any third party to
induce ANY Borrower to execute THIS WRITTEN LOAN AGREEMENT AND THE OTHER LOAN
DOCUMENTS except to the extent expressly contained herein or therein. Upon
request, the parties will promptly execute and deliver such other and further
documents and instruments, and shall do or take such other actions as may be
reasonably required or appropriate, to cure any defects in the creation and
issuance of THIS WRITTEN LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS or in the
perfection of preservation of the security interests contemplated herein or
therein.

 

 

9.10     Counterparts. This Agreement may be executed and accepted in any number
of counterparts, each of which shall be an original with the same effect as if
the signatures were on the same instrument. The delivery of an executed
counterpart of a signature page to this Agreement by telecopier or other
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

 

 

[signature page follows]

 

 
-10-

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, Third Amendment to Loan Agreement has been duly executed as
of the day and year first above written.

 

BORROWERS:

 

AMERICAN LOCKER GROUP INCORPORATED

 

 

By:    /s/ Anthony B. Johnston                                    

 

Name: Anthony B. Johnston

Title: President and Chief Executive Officer

 

SECURITY MANUFACTURING CORPORATION

 

 

By:    /s/ Anthony B. Johnston                                   

 

Name: Anthony B. Johnston

Title: President and Chief Executive Officer

 

AMERICAN LOCKER SECURITY SYSTEMS, INC.

 

 

By:    /s/ Anthony B. Johnston                                    

 

Name: Anthony B. Johnston

Title: President and Chief Executive Officer

 

 

 


--------------------------------------------------------------------------------

 

 

LENDER:

TRIUMPH SAVINGS BANK, SSB,

D/B/A TRIUMPH COMMERCIAL FINANCE

 

 

By:    /s/ James B. Allin                                       

 

Name: James B. Allin

Title: Senior Vice President

 

 